DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
        This communication is in response to Application No. 16/450,682 filed on June 24, 2019 and the Request for continued examination (RCE) presented on January 27, 2022, which amends claims 1, 7, 8, 12, 15, 21-22 and 29-30, cancelled claims 6 and 20 and presents arguments, is hereby acknowledged. Claims 1-5, 7-19 and 21-30 are currently pending and subject to examination.

Information Disclosure Statement
3.     The information disclosure statement (IDS), submitted on 01/27/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Rejection Under 35 U.S.C § 112
       Applicant’s claim amendment and arguments, filed in the response dated January 27, 2022 regarding the rejection of claim 12 under 35 U.S.C. § 112 (b), second paragraph have been fully considered and is persuasive. All outstanding rejection of claim 12 under 35 U.S.C. § 112 (b), second paragraph is hereby withdrawn.
Claim Rejection Under 35 U.S.C. § 103
      On pages 9-10 of the response filed 27 January 2022, Applicant’s addresses the 35 U.S.C. 103 rejection made on the 27 September 2021 Final Rejection. Applicant’s arguments, regarding the rejection under 35 U.S.C. 103, have been fully considered.
     On pages 9-10, Applicants argue that Sen in view of You does not disclose or suggest that "the synchronization information comprises: a first timestamp associated with each of one or more first portions of the first audio transport stream; and a second timestamp associated with each of one or more second portions of the second audio transport stream," as recited by amended claim 15. Applicant notes that this subject matter substantially corresponds to the subject matter previously recited by now cancelled claim 20. As such, Applicant assumes, for purposes of forwarding prosecution, that the rejection of claim 20 applies to claim 15 as amended which change the scope of inventions of amended claim 15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.


Dependent claims 2-5, 7-14, 16-19 and 21-28
      Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       Claims 1-5, 7-8, 10-19, 21-22 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2014/0016784 A1); in view of You et al. (US 6226616 B1); and further in view of Yang et al. (US 20070121620 A1).
         Regarding Claim 1, Sen teaches a device configured to process a backward compatible bitstream ([Fig 3A, Fig 11, paragraph 0048] describes apparatus processing a backward compatible bitstream), 
     the device comprising: one or more memories configured to store at least a portion of the backward compatible bitstream ([Fig 11] describes apparatus having processor and memory [paragraph 0048, 0074] describes a backward compatible bitstream stored on a storage medium), 
      the backward compatible bitstream conforming to a legacy transport format ([paragraph 0046-0047] describes the backward compatible bitstream compatible to a legacy transport format); 
      and one or more processors configured to ([Fig 11] describes apparatus having processor and memory): 
      obtain, from the backward compatible bitstream, a first audio transport stream representative of first audio data ([paragraph 0076, 0080, 0084-0085] describes obtain transport stream (e.g. first transport stream) represents a core audio stream data (e.g. first audio data) from the backward compatible bitstream); 

       obtain enhanced audio data ([paragraph 0076, 0080-0081] describes obtain enhanced audio data from combining core audio stream data to extension audio stream data);
     and output the enhanced audio data to one or more speakers ([paragraph 0080-0081, 0085] describes outputting the enhanced audio data to one or more loudspeakers).
      Sen fails to teach obtain, from the backward compatible bitstream, one or more indications representative of synchronization information for one or more of the first audio transport stream and the second audio transport stream, wherein the synchronization information comprises: a first timestamp associated with each of one or more first portions of the first audio transport stream; and a second timestamp associated with each of one or more second portions of the second audio transport stream; synchronize, based on the first timestamps and the second timestamps, each of the one or more first portion of the first audio transport stream and the one or more second portion of the second audio transport stream to obtain a synchronized audio data stream; wherein obtain enhanced audio data based the synchronized audio data stream; 
      However, You teaches obtain, from the backward compatible bitstream, one or more indications representative of synchronization information for one or more of the  from the backward compatible bitstream);
      obtain a synchronized audio data stream ([col 5 lines 16-35] describes obtain high quality combined (e.g. synchronize) audio data stream from synchronize frames based on synchronization information such as time synchronously combine the decode core and extension field 56 and 58 (and thus to synchronization the sequence of said core and extension fields) based on the synchronization words CORE_SYNC 61 and EXT_SYNC 60);
      wherein obtain enhanced audio data based the synchronized audio data stream ([col 5 lines 16-35, col 7 lines 1-8] describes obtain increased bit rate audio data (e.g. enhanced audio data) based on high quality combined (e.g. synchronize) audio data stream);
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen to include obtaining synchronized audio data stream from the backward compatible bitstream and obtaining enhanced audio data based the synchronized audio data as taught by You. One of ordinary skill in the art would be motivated to utilize the teachings of Sen in the You system in order to improve sound quality of established low bit-rate audio coding systems without loss of decoder compatibility ([You: [col 1 lines 8-10]).
Sen and You fails to teach wherein the synchronization information comprises: a first timestamp associated with each of one or more first portions of the first audio transport stream; and a second timestamp associated with each of one or more second portions of the second audio transport stream; wherein synchronize, based on the first timestamps and the second timestamps, each of the one or more first portion of the first audio transport stream and the one or more second portion of the second audio transport stream to obtain synchronized audio data stream;
       However, Yang teaches wherein the synchronization information comprises: a first timestamp associated with each of one or more first portions of the first audio transport stream; and a second timestamp associated with each of one or more second portions of the second audio transport stream ([paragraph 0008, 0040] describes audio transport streams and synchronization of audio require timestamps for backward compatible stream ([paragraph 0008, 0029-0030, 0065-0067] describes each packet related to codec audio transport stream includes timestamp and a timestamp (e.g. first timestamp) related to portion of codec audio transport stream and next timestamp (e.g. second timestamp) related to next (e.g. second) portion of codec audio transport stream);  
       wherein synchronize, based on the first timestamps and the second timestamps, each of the one or more first portion of the first audio transport stream and the one or more second portion of the second audio transport stream to obtain a synchronized audio data stream ([paragraph 0007- 0008, 0066-0068, 0078] describes synchronize portion of codec audio transport stream and next timestamp (e.g. second timestamp) related to next (e.g. second) portion of codec audio transport stream based on the 
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen/You to include the synchronization information comprises: a first timestamp associated with first portions of the first audio transport stream and a second timestamp associated with second portions of the second audio transport stream and  synchronize based on the first timestamps and the second timestamps to obtain synchronized audio data stream as taught by Yang. One of ordinary skill in the art would be motivated to utilize the teachings of Sen/You in the Yang system in order to maintain synchronization and timing ([Yang: [paragraph 0007]).
    
     Regarding Claim 2, the combination of Sen, You and Yang teach the device, wherein the first audio data comprises legacy audio data that conforms to a legacy audio format (Sen: [paragraph 0043, 0072] describes the core audio stream data (e.g. first audio data) includes legacy audio format).

     Regarding Claim 3, the combination of Sen, You and Yang teach the device of claim 2, wherein legacy audio format comprises one of a monophonic audio format, or a stereo audio format (Sen: [paragraph 0037, 0043] describes legacy audio format includes 1.0 (monophonic audio format), 2.0 (stereophonic audio format)).

Regarding Claim 4, the combination of Sen, You and Yang teach the device of claim 2, wherein the second audio data comprises extended audio data that enhances the legacy audio data to obtain enhanced audio data conforming to an enhanced audio format (Sen: [paragraph 0043, 0059-0060, 0079-0080] describes extension audio stream data (e.g. second audio data) includes extended audio data to obtain enhanced audio data compatible to enhanced audio format such as surround sound format i.e.7.1).
     Regarding Claim 5, the combination of Sen, You and Yang teach the device of claim 4, wherein the enhanced audio format comprises one of a 7.1 surround sound format and a 7.1 + 4H surround sound format (Sen: [paragraph 005-0060, 0085] describes enhanced audio format such as surround sound format i.e.7.1).      

     Regarding Claim 7, the combination of Sen, You and Yang teach the device of claim 1, wherein the first portions include first audio frames, and wherein the second portions include second audio frames (You: [ col 5 lines 16-32] describes first portion of synchronize frames includes core audio frame and another portion of synchronize frames includes extension audio frame).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen to include the first portions include first audio frames and the second portions include second audio frames as taught by You. One of ordinary skill in the art would be motivated to utilize the teachings of Sen in the You system in order to improve sound quality of 

       Regarding Claim 8, the combination of Sen, You and Yang teach the device of claim 1, wherein each of the first timestamp and the second timestamp is an eight-bit integer that repeats cyclically (You: [Fig 4, col 3 lines 3-11, col 5 lines 16-32] describes Fig 4 shows a cyclic repetition of synchronization words/timestamps CORE_SYNC 61 and EXT_SYNC 60 accommodate any number of bit integer word length (e.g. eight bit integer)).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen to include the first timestamp and the second timestamp is an eight-bit integer that repeats cyclically as taught by You. One of ordinary skill in the art would be motivated to utilize the teachings of Sen in the You system in order to accommodate changes in PCM sampling frequency, word length and coding bit rates ([You: [col 3 lines 3-6]).

       Regarding Claim 10, the combination of Sen, You and Yang teach the device, wherein the legacy transport format comprises a psychoacoustic codec transport format (Sen: [paragraph 0072-0073] describes legacy format includes psycho-acoustically codec format).

      Regarding Claim 11, the combination of Sen, You and Yang teach the device of claim 10, wherein the psychoacoustic codec transport format comprises an Advanced 

     Regarding Claim 12, the combination of Sen, You and Yang teach the device, wherein the legacy transport format comprises an Advanced Audio Coding transport format or an AptX transport format (Sen: [paragraph 0072, 0077] describes legacy transport format includes AAC codec format),
      and wherein the one or more processors are configured to obtain the extended audio data from one or more fill elements specified in accordance with the Advanced Audio Coding transport format or the AptX transport format (Sen: [paragraph 0077-0078, 0082] describes obtain enhanced audio data from one or more fill elements using AAC codec format).

       Regarding Claim 13, the combination of Sen, You and Yang teach the device, wherein the enhanced audio data represents higher order ambisonic audio data (Sen: [0081-0082] describes enhanced audio data represents Higher-order Ambisonics (HOA) audio data).

     Regarding Claim 14, the combination of Sen, You and Yang teach the device, wherein the one or more processors are configured to de-mix the first audio data to obtain first higher order ambisonic audio data, wherein the second audio data comprises second higher order ambisonic audio data (Sen: [paragraph 0036-0037] describes remix (e.g. de-mix) core audio stream data (e.g. first audio data) to obtain 
     and wherein the one or more processors are configured to render, based on the first higher order ambisonic audio data and the second higher order ambisonic audio data, enhanced audio data conforming to an enhanced audio format (Sen: [paragraph 0081-00082, 0085] describes rendering enhanced audio data based on various higher order ambisonic audio data (e.g. first higher order ambisonic audio data and second higher order ambisonic audio data)).  
  
      Regarding claims 15-19, these claims contain limitations found within that of claims 1-5 and the same rationale to rejection is used.
     
    Regarding claims 21-22, these claims contain limitations found within that of claims 7-8 and the same rationale to rejection is used.
    
      Regarding claims 24-28, these claims contain limitations found within that of claims 10-14 and the same rationale to rejection is used.

    Regarding Claim 29, Sen teaches a device configured to obtain a backward compatible bitstream ([Fig 3A, Fig 11, paragraph 0048] describes apparatus processing a backward compatible bitstream), 
     the device comprising: one or more memories configured to store at least a portion of the backward compatible bitstream ([Fig 11] describes apparatus having processor 
     the backward compatible bitstream conforming to a legacy transport format ([paragraph 0046-0047] describes the backward compatible bitstream compatible to a legacy transport format); and
       specify, in the backward compatible bitstream, a first audio transport stream representative of first audio data ([paragraph 0031, 0076, 0080, 0084-0085] describes identifying (e.g. specifying) transport stream represents a core audio stream data (e.g. first audio data) in the backward compatible bitstream); 
     specify, in the backward compatible bitstream, a second audio transport stream representative of second audio data ([paragraph 0031, 0076, 0080, 0084-0085] describes identifying (e.g. specifying) another transport stream represents an extension audio stream data (e.g. second audio data) in the backward compatible bitstream);
        and output the backward compatible bitstream ([paragraph 0080-0081, 0085] describes outputting the backward compatible bitstream to one or more loudspeakers).
       Sen fails to teach specify, in the backward compatible bitstream, one or more indications identifying synchronization information relative to the first audio transport stream and the second audio transport stream; wherein the synchronization information comprises: a first timestamp associated with each of one or more first portions of the first audio transport stream; and a second timestamp associated with each of one or more second portions of the second audio transport stream;
      However, You teaches specify, in the backward compatible bitstream, one or more indications identifying synchronization information relative to the first audio transport 
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen to include specify indications identifying synchronization information relative to the first audio transport stream and the second audio transport stream, in the backward compatible bitstream as taught by You. One of ordinary skill in the art would be motivated to utilize the teachings of Sen in the You system in order to improve sound quality of established low bit-rate audio coding systems without loss of decoder compatibility ([You: [col 1 lines 8-10]).
    Sen and You fails to teach wherein the synchronization information comprises: a first timestamp associated with each of one or more first portions of the first audio transport stream; and a second timestamp associated with each of one or more second portions of the second audio transport stream;
    However, Yang teaches wherein the synchronization information comprises: a first timestamp associated with each of one or more first portions of the first audio transport stream; and a second timestamp associated with each of one or more second portions of the second audio transport stream ([paragraph 0008, 0040] describes audio transport streams and synchronization of audio require timestamps for backward compatible stream ([paragraph 0008, 0029-0030, 0065-0067] describes each packet related to codec audio transport stream includes timestamp and a timestamp (e.g. first timestamp) 
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen/You to include the synchronization information comprises: a first timestamp associated with first portions of the first audio transport stream and a second timestamp associated with second portions of the second audio transport stream as taught by Yang. One of ordinary skill in the art would be motivated to utilize the teachings of Sen/You in the Yang system in order to maintain synchronization and timing ([Yang: [paragraph 0007]).

    Regarding claim 30, this claim contains limitations found within that of claim 29 and the same rationale to rejection is used.

8.    Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2014/0016784 A1); in view of You et al. (US 6226616 B1); in view of Yang et al. (US 20070121620 A1); and further in view of Ward et al. (US 2006/0034375 A1).
       Regarding claim 9, the combination of Sen, You and Yang teach the device wherein the one or more processors are further configured to receive backward compatible bitstream (Sen: [Fig 11, paragraph 0048, 0074] describes apparatus having processor and processor receiving a backward compatible bitstream).
      Sen, You and Yang fails to teach wherein the one or more processors are further configured to receive, via a transport layer protocol that provides coarse alignment between the first audio transport stream and the second audio transport stream),
However, Ward teaches wherein the one or more processors are further configured to receive, via a transport layer protocol that provides coarse alignment between the first audio transport stream and the second audio transport stream ([paragraph 0041-0042, 0047, 0059] describes receive via any suitable protocol (e.g. transport layer protocol) that provides coarse co-alignment between reference audio transport stream (e.g. first audio transport stream) and multi-programme transport stream (e.g. second audio transport stream),
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen/You/Yang to include receive, via a transport layer protocol that provides coarse alignment between the first audio transport stream and the second audio transport stream as taught by Ward. One of ordinary skill in the art would be motivated to utilize the teachings of Sen/You/ Yang in the Ward system in order to provide to set the "coarse" MPEG-2 delay timing during device installation ([Ward: [paragraph 0059]).

     Regarding claim 23, this claim contains limitations found within that of claim 9 and the same rationale to rejection is used.


Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.S/Examiner, Art Unit 2459     

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459